The validity of the action of the department of welfare in suspending the petitioner for three days is not being challenged and is not reviewable in this proceeding. In all the facts and circumstances disclosed, the action of the municipal civil service commission with *695regard to petitioner’s service rating was neither illegal nor arbitrary and petitioner’s application for a peremptory order should have been denied. Order unanimously reversed, with $20 costs and disbursements to the appellants, and the proceeding dismissed, with costs. Settle order on notice. Present — Glennon, J. P., Dore, Callahan, "Van Voorhis and Shientag, JJ. [198 Mise. 48.]